MEMORANDUM ***
Areola’s argument that her due process rights were violated by the application of IIRIRA’s stop time rule, § 309(5)(c), to her case is not addressed in the body of Areola’s brief and is therefore deemed waived. Martinez-Serrano v. INS, 94 F.3d 1256, 1259 (9th Cir.1996).
Petition for review DENIED. Petitioner’s remedy with respect to claims for relief under Bamhonctr-Gomez lies in district court in accordance with this court’s recent opinion in Barahona-Gomez v. Reno, 167 F.3d 1228 (9th Cir.1999); aff'd, 236 F.3d 1115 (2001). Because the district court’s preliminary injunction in Barahona-Gomez precludes the Attorney General from deporting class members until the class action is resolved, denial of this petition for review does not affect the rights of this class member as to that preclusion or the rights asserted in the class action.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.